Citation Nr: 0912727	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine injury condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dorsal spine sprain/strain condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1978 to January 
1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Waco, 
Texas Regional Office (RO).

Although the RO adjudicated the issues on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when claims have been previously 
disallowed based upon the same factual bases.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues for these 
matters on appeal are as stated on the title page.

On notice of disagreement in 2007, the Veteran wrote that the 
March 2007 contained clear and unmistakable error (CUE).  A 
CUE claim has not been properly raised, however.  The March 
2007 determination is not final as it is the rating decision 
on appeal and that the Board addresses appellate matters de 
novo; thus, no additional action in this regard is needed.  


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied a claim 
of entitlement to service connection for a lumbar spine 
injury condition.

2.  The evidence added to the record since August 2001, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim of 
lumbar spine injury condition.

3.  Competent evidence of record does not establish clearly 
and unmistakably that the Veteran had a congenital defect of 
the lumbar spine prior to his entry into active duty.

4.  The competent evidence of record does not demonstrate 
that a current lumbar spine injury condition is causally 
related to active service.

5.  An unappealed August 2001 rating decision denied a claim 
of entitlement to service connection for a dorsal spine 
strain or sprain.

6.  The evidence added to the record since August 2001, when 
viewed by itself or in the context of the entire record, is 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
dorsal spine strain or sprain.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
lumbar spine injury condition is final.  38 U.S.C.A. 
§§ 5103(a), 7104 (West 2002).

2.  The evidence received subsequent to the August 2001 
rating decision is new and material and the requirements to 
reopen the claim of lumbar spine injury have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2008).

3.  A lumbar spine injury disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  The August 2001 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
dorsal spine strain or sprain condition is final.  
38 U.S.C.A. §§ 5103(a), 7104 (West 2002).

5.  The evidence received subsequent to the August 2001 
rating decision is not new and material and the requirements 
to reopen the claim of dorsal spine strain or sprain have not 
been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran submitted his original claim in January 2001.  
The RO issued a rating decision in August 2001 which denied 
service connection for lumbar spine injury and for dorsal 
spine sprain/strain.  As the Veteran did not appeal the 
rating decision of August 2001 by the RO, the rating decision 
became final by operation of law.  The claim, however, may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

While it appears that the RO addressed the lower back pain 
claim on the merits, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The evidence of record at the time of the August 2001 rating 
decision denying the Veteran's claim of entitlement to 
service connection for a lumbar spine injury condition and 
dorsal spine sprain/strain condition included service 
treatment records, post-service private treatment records 
that bore no mention of any part of the Veteran's back or 
spine, and a post-service VA general medical examination 
report.

The service treatment records revealed several complaints of 
the Veteran of back pain.  In July 1986 the Veteran 
complained of lower back pain after landing on his lower back 
while playing basketball.  The examiner assessed lumbar 
contusion with spasm.  In December 1989 the Veteran 
complained of sharp pain that radiated from the lower back 
after a 7 mile run and playing basketball.  The examiner 
assessed acute L-S (lumbar-sacral) strain.  The Veteran was 
placed on quarters with bed rest.  In December 1991 the 
Veteran again complained that his back started hurting while 
he was running PT (physical training).  He specified an onset 
the previous evening of severe low back pain.  The examiner 
noted he was unable to sit or bend, assessed acute low back 
pain (lbp) and assigned him to quarters for 3 days with bed 
rest and medication.  A December 1991 x-ray noted spina 
bifida occulta and lumbar scoliosis.  In March 1992 the 
Veteran sought treatment twice after having fallen off of a 
"deuce 1/2".  He complained he hit his tailbone and the pain 
had been ongoing for days.  The examiner noted the lumbar 
sacral spine was painful upon palpation over the tailbone, 
and assessed contusion on tailbone.  In September 1996 the 
Veteran sought care after a motor vehicle accident in which 
his car was struck from the rear.  He complained of lower 
back pain and limited range of motion.  The physician 
assessed lower lumbar muscle strain, medication and rest for 
24 hours.  The Veteran did not seek treatment for lower back 
pain again in service. 

In the Veteran's November 1998 Report of Medical History 
prepared for retirement the Veteran indicated in the 
affirmative for recurrent back pain or any back injury and 
listed "auto accident in Germany and U.S." which would 
refer back to the March 1992 and September 1996 complaints.  
On the reverse side of this Medical History, the examining 
physician noted back pains, no trauma, and "occ" 
(occasional) tingles in buttocks.  The November 1998 Report 
of Medical Examination noted the Veteran had full range of 
motion, easily, for his back and listed mechanical LBP (lower 
back pain) in the section for diagnoses.

The post-service evidence as submitted to the RO prior to its 
August 2001 decision indicated that the Veteran sought care 
for other disabilities, but none for his back or spine.

The March 2001 VA general medical examination report noted 
the Veteran's complaints of pain in his low back and 
complaints of intermittent pain in the dorsal spine.  The 
examiner noted an extensive review of the claims file and, 
upon objective examination of the Veteran, recorded a mild 
rightward lumbar scoliosis with very slight straightening of 
the cervical and lumbar lordotic curves.  The Veteran was 
able to flex his thoracic (dorsal) spine 10 degrees and 
extend it by 5 degrees.  Diagnostic test results for the "T-
spine" (thoracic spine) found no abnormalities and for the 
lumbar spine found no fracture or degenerative disc disease.  
The examiner noted transverse processes of L4 and that the 
first sacral segment was transitional.  The examiner 
considered these congenital abnormalities.  The examiner made 
the diagnosis of chronic cervical and dorsal spine 
strain/sprain with mild residuals.

Based on the evidence as described above, the RO in August 
2001 denied the claim of entitlement to service connection 
for a lumbar back injury and dorsal spine sprain/strain 
condition.  The RO found regarding the dorsal spine that the 
Veteran had no diagnosis or treatment during military service 
and that there was no evidence the recently assessed chronic 
dorsal spine sprain/strain was incurred in service.  The RO 
also noted that the diagnosis of a dorsal spine sprain/strain 
was not that of a disability.  The RO found regarding the 
lumbar injury spine claim that despite a July 1986 complaint 
(basketball), a March 1992 complaint (fall from truck), and a 
September 1996 complaint (motor vehicle accident), the 
Veteran never received a diagnosis of a disability in 
service.  Further, during the VA exam the examiner had 
assessed the lumbar findings as congenital defects, which are 
generally not subject to compensation, and which was the only 
diagnosis the Veteran had received regarding his lumbar 
spine.  

The evidence added to the record since the last final August 
2001 rating decision includes VA treatment for other 
conditions and disabilities, the treatment entries from a 
private chiropractor dated March and April 2003; a private 
June 2004 lumbar spine MRI which noted normal alignment of 
the lumbosacral spine with normal marrow signal, L4-L5 broad-
based left sided protrusion without neural structure 
impingement, and L5-S1 left central disk extrusion with 
moderate to severe left lateral recess stenosis and some 
impingement of the S1 nerve on the left; a private September 
2004 treatment report for low back pain which concluded with 
the assessment of lumbosacral radiculopathy and lumbosacral 
HNP (herniated nucleus pulposus); a private October 2004 
report which described the Veteran as having a long history 
of "some" back pain with recent exacerbation of left leg 
pain; duplicate copies of entries from the Veteran's service 
treatment records with highlighting of entries that pertained 
to his cervical (neck) spine; and an October 2004 report from 
a private neurologist which discussed treatment for the 
Veteran's pain and included the date of the onset of low back 
pain as April or May of 2004.

There appears to be no private or VA treatment records for 
2005.  A January 2006 VA treatment entry noted the Veteran 
complained of back spasms; a June 2006 VA treatment note for 
a complaint of low back pain which the Veteran stated 
occurred after helping a fellow employee pick up a heavy 
object and for which the examiner assessed back strain; and a 
November 2006 VA treatment note for back pain, and private 
chiropractor treatment during November 2006 to December 2006.  

A December 2006 VA ambulatory care note noted that the 
Veteran complained of severe low back pain.  The Veteran 
stated he had had a history of back pain since a 1992 
accident in service and had "pretty much got over" it but 
the pain had now returned.  A December 2006 VA x-ray study of 
the lumbosacral spine found minimal narrowing of the 
intervertebral disk space at L5-S1 but no compression or 
spondylolistheses.  Further the remainder of the vertebrae 
was of normal height and alignment and the impression was 
that of minimal generative joint disease at L5-S1 and an 
essentially negative lumbar spine.  In a later December 2006 
VA treatment entry for lower back pain the Veteran stated he 
had never had an MRI and again that he had had problems on 
and off since the 1992 accident in Germany truck accident.  
The examiner assessed back pain and noted the Veteran had 
probable L4-L5 or L5-S1 disc disease.  In January 2007 the 
Veteran again sought VA treatment for low back pain, and an 
April 2007 VA neurology note the examiner assessed herniated 
lumbar disc with radiculopathy.       

The Veteran also submitted a July 2007 statement by a private 
physician, Dr. B. and a July 2007 statement from a VA nurse 
practitioner.  The private doctor's statement noted the 
physician had reviewed the Veteran's military medical 
records, agreed with the diagnosis of lumbosacral disc 
herniation with radiculopathy, and then gave the opinion that 
this disease was the result of a truck accident in service in 
Germany in 1989.  

This physician statement evidence was not previously before 
agency decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
August 2001 denial.  As such, it is "new" as contemplated 
under 38 C.F.R. § 3.156(a).  Furthermore, because this 
evidence suggests that a lumbar spine disability was incurred 
in service, it relates to an unestablished fact necessary to 
substantiate the claim and is found to raise a reasonable 
possibility of substantiating the claim.  For these reasons, 
the Board finds that the criteria under 38 C.F.R. § 3.156(a) 
have been satisfied, and the Veteran's claim of entitlement 
to service connection for lumbar spine injury is reopened.  

However the same cannot be concluded for the dorsal spine 
sprain/strain claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008) (as the claim is based upon a distinctly diagnosed 
disease, the current claim is considered separate and 
distinct).  The Board notes that other than statements of the 
Veteran in his notice of disagreement and substantive appeal, 
there is no reference to Veteran's dorsal or thoracic spine 
receiving any medical treatment or a diagnosis of a 
disability.  As for the Veteran's statements, lay statements 
on a question of medical causation does not constitute new 
and material evidence.  Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  For 
these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been not been satisfied, and the 
Veteran's claim of entitlement to service connection for 
dorsal spine sprain/strain remains unopened and the appeal 
regarding that issue is denied.   

As new and material evidence has been presented to reopen the 
claim of for the lumbar spine, the Board will adjudicate the 
claim on the merits, herein below.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

Service Connection

The term "disability" in 38 U.S.C.A. § 1110 and § 1131 means 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2008).  

The Veteran's service treatment records show that he was 
treated for complaints of back pain, as discussed above.  
However, a July 1978 enlistment examination report reflects a 
normal clinical evaluation of the spine.  Accordingly, the 
Veteran is entitled to a presumption of soundness.  38 
U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2008).  However, 
the Board must consider whether the presumption of soundness 
is rebutted by clear and unmistakable evidence.  

Upon review of the Veteran's service treatment records and 
his post-service medical treatment, the Board finds that the 
presumption of soundness is not rebutted because there is no 
clear and unmistakable evidence that a disability existed 
prior to service.  While a December 1991 in-service x-ray 
study, the March 2001 VA examination, and the 2008 VA 
examination found some indicia of a straightening spine and 
spina bifida occulta, no other examination or examiner 
reached such a diagnosis.  Therefore, there is insufficient 
evidence upon which to base a legal analysis to rebut the 
presumption of soundness, and so, the Board may conduct the 
following de novo review of the Veteran's claim for service 
connection on a direct basis.

The Board acknowledges that the Veteran has a current lumbar 
spine disability, assessed following the private June 2004 
MRI as left lateral recessed stenosis with disc herniation at 
L5-S1 and impingement of left S1 ganglionic nerve root, a 
diagnosis made nearly 5 years after the Veteran retired from 
service.  The Board also acknowledges that during the course 
of the Veteran's twenty years of service he sought treatment 
for back pain on 5 occasions, to include the two accidents 
(1992 fall onto tailbone in Germany and 1996 motor vehicle 
accident).  However, the competent evidence of record does 
not establish a causal relationship between his current 
disability and the in-service injuries.

Again, the service treatment records contain five complaints 
of low back pain.  However, the evidence shows that these 
were acute and transitory conditions that resolved without 
residuals prior to the Veteran's separation from active 
service.  Indeed, the subsequent service records show no 
complaints or treatment referable to the low back for four 
years after the 1992 fall and then for three years after the 
1996 motor vehicle accident, and his November 1998 separation 
exam was normal, noting the complaints of mechanical low back 
pain.  

Following separation from active service, the first 
complaints of back pain were shown in 2003, nearly four years 
after retirement.  The private chiropractor entries indicated 
the Veteran sought treatment in March 2003 but concluded 
treatment by the end of that month with the notation "LBP 
much better" and the only April 2003 entry bore the notation 
"feel great."  The Veteran only sought medical care over 
one year later in June 2004 when he complained to a private 
family practice clinic of low back pain of three days 
duration.  After this visit came the private June 2004 MRI 
which made the diagnosis of disc herniation at L5-S1, 
repeated in the private neurologist's October 2004 report, 
which noted the Veteran's statement the pain began in April 
or May of that year, 2004.  In none of these entries is there 
an opinion linking the etiology of the low back pain to 
accidents in service in the 1990's.            

Therefore, it would appear that the diagnoses rendered during 
military service represented acute conditions and that 
chronic post-service back problems did not begin until 
approximately 2004, the time when more extensive care than 
chiropractic care was sought.  Even after this diagnosis for 
his lower back, there were no medical treatment reports for 
the Veteran's lower back for 2005 submitted to the claims 
file.

In this regard, a significant lapse in time between service 
and post-service medical treatment may be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Veteran may present lay evidence concerning 
continuity of symptoms after service, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, while the Veteran's statements 
indicate nearly continuous low back symptoms since the 1992 
fall on the tailbone injury during active service, the 
competent medical evidence, as set forth above, does not 
support that claim.  Again, separation examination was 
normal, and regular post-service treatment for low back 
problems is not shown until approximately 2006, after a 2004 
diagnosis.  Such absence of documented complaints or 
treatment for several years following military discharge is 
more probative than the Veteran's current recollection as to 
symptoms experienced in the past.  Therefore, continuity has 
not here been established.  

The Veteran was afforded a VA spine examination in August 
2008.  The examiner not only stated that the claims file was 
reviewed, but included in the report the dates of in-service 
treatment and assessments.  Upon objective examination of the 
Veteran, the examiner reached the opinion that his lumbar 
spine condition was less likely than not caused by falling 
off the back of a truck or a motor vehicle accident in 
service.  The examiner noted the episodic low back treatment 
in-service, as well as the years when no treatment was 
sought, and the retirement physical conclusion.  The examiner 
also noted after the Veteran only sought medical care in 
2004, nearly 6 years after service.   

The Board accepts the August 2008 VA spine examination as 
being the most probative medical evidence on the subject, as 
it was based on a review of the claims file and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998), aff'd, 188 F. 3d 1335 (Fed. Cir. 1999).  Since the 
medical opinion was based on a review of the claims file, the 
Board finds it is of great probative value.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); see Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

Further, in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this 
case, the Board places far greater weight of probative value 
on the contemporaneous medical records, including the 
Veteran's statements contained therein, than it does on the 
Veteran's more recent statements.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

The Veteran has submitted the July 2007 statement of a VA 
nurse practitioner and a July 2007 of his private physician 
for consideration.  The Board has reviewed these statements 
and finds them of limited probative value. 

The VA nurse practitioner's statement refers to the fall onto 
the tailbone in service and repeats the standing diagnosis of 
disc herniation at L4-5.  However the nurse practitioner only 
concludes that this fall "may have added" to the current 
back problems.  This tepid conclusion is too hesitant to be 
of much probative value.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinions expressed in terms of "may" also 
implies "may" or "may not"' and are speculative).

Similarly, the July 2007 statement from the Veteran's private 
physician, Dr. B., also repeats the standing diagnosis, 
refers to a review of the Veteran's military medical records 
and then concludes the physician "feels" the current lumbar 
disease is a result of the truck accident in 1989.  The Board 
notes that the service treatment records clearly document the 
incident in which the Veteran fell off a truck onto his 
tailbone occurred in 1992.  The private physician's bare 
conclusion has limited probative value because the physician 
never explains why the current diagnosis is the result of a 
1992 incident.  The physician never discusses the medical 
treatment the Veteran did receive, the assessments at the 
time, statements of the Veteran contemporaneous to the 
treatment, or the intervening years in which the Veteran did 
not seek medical treatment.  

As the Court has observed, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

In sum, the weight to be accorded the various items of 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 
(2008) (Board may not prefer a VA medical opinion over a 
private medical opinion solely because the VA examiner 
reviewed the claims file (emphasis in original)). 

The Veteran himself believes that his current low back 
disability is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  This case involves a question of diagnosis and 
causation, which is medical in nature and not capable of lay 
observation.  Competent medical evidence, or evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, 
statement, or opinion, is required to substantiate the claim.  
For these reasons, the Board rejects the Veteran's statements 
as competent evidence sufficient to establish the diagnoses 
and etiology of lumbar disk herniation and stenosis.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, the competent evidence of record does not 
causally relate the Veteran's current lumbar back disability 
to his active service.  Under these circumstances, a grant of 
service connection is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO provided the appellant pre-
adjudication notice by letter dated in November 2006. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter of record does satisfy the 
requirements under Kent.  Further, because the instant 
decision reopened the Veteran's lumbar back injury claim, any 
notice deficiency cannot be found to prejudice the Veteran 
here.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examination in August 2008, obtained medical opinions as to 
the etiology and severity of disability, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for lumbar spine injury is 
reopened; the appeal is granted only to this extent.

The appeal of the Veteran's claim for entitlement to service 
connection for lumbar spine injury is denied.

New and material evidence having not been received, the 
Veteran's claim for service connection for dorsal spine 
strain or sprain is not reopened and remains final; the 
appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


